



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Khan, 2015 ONCA 689

DATE: 20151014

DOCKET: C59171

Hoy A.C.J.O., Weiler and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Khan

Appellant

Mark Halfyard, for the appellant

Katherine Zanutto, for the respondent

Heard and released orally: October 6, 2015

On appeal from the decision of the Summary Convictions
Appeal Court dated July 11, 2014 by Justice Alan C.R. Whitten of the Superior
Court of Justice, dismissing the appeal from the conviction entered on November
27, 2013 by Justice Bernd E. Zabel of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant seeks leave to appeal the summary conviction appeal
judges decision dismissing his appeal from conviction on a charge of driving
with a blood alcohol level over 0.80 mg, contrary to s. 253(1)(b) of the
Criminal
Code
. There were two issues at trial:

·

Whether the breath samples were taken as soon as practicable;

·

Whether the police officer had grounds to arrest the appellant
for impaired driving, failing which the breath samples taken at the police
station might have been excluded pursuant to the
Charter.

[2]

The appellant challenged his conviction on the ground that the trial
judges reasons were inadequate and that effective appellate review was
accordingly impossible. The summary conviction appeal judge agreed that the
reasons were sparse but concluded that in the specific factual context of the
trial, it was not difficult to understand how the trial judge reached his
verdict.

[3]

There was only one witness called at trial  the arresting officer.
There were no issues of credibility and no suggestion of any misapprehension of
evidence. There was no contradictory evidence.

[4]

The appellant does not suggest that the summary conviction appeal judge
applied the wrong test but that he should have come to a different conclusion.
He submits that the appeal judge erred by not considering whether the trial
judge failed to consider the attenuation of the police officers evidence
achieved in cross-examination. It is evident that the trial judge weighed the
cross-examination in his evaluation of the evidence as he acquitted the accused
of impaired driving.

[5]

An appeal lies to this court with leave on questions of law alone. The
error giving rise to the appeal must be that of the summary conviction appeal
judge. Leave to appeal to this court should be granted sparingly and should be
limited to cases where the appellant can demonstrate exceptional circumstances
justifying a further appeal. As observed in
R. v. R.R.
, 2008 ONCA 497,
90 O.R. (3d) 641, at para. 32:

Leave to appeal may be granted where the merits of the proposed
question of law are arguable, even if not strong, and the proposed question of
law has significance to the administration of justice beyond the four corners
of the case. Leave to appeal may also be granted where there appears to be a clear
error even if it cannot be said that the error has significance to the
administration of justice beyond the specific case.

[6]

This appeal involves well settled legal principles which are not in
dispute on this appeal. There is no clear error evident from the summary
conviction appeal judges reasons. This appeal raises no broad questions of law
of significance to the administration of justice beyond this particular case.
Under these circumstances, leave to appeal is denied.

Alexandra Hoy A.C.J.O.

K.M. Weiler J.A.

G. Pardu J.A.


